Exhibit 10.3(a)

 

AMENDMENT TO EQUITY AWARDS OF GREGORY L. SUMME

 

July 27, 2004

 

PerkinElmer, Inc. (the “Company”) and Gregory L. Summe (the “Officer”) hereby
agree to amend each of the following agreements entered into between the Company
and the Officer as set forth below:

 

(i) The Stock Restriction Agreements dated as of January 2, 2002 and as of
January 16, 2002 are hereby amended by replacing the definition of Change in
Control set forth therein in Paragraphs 2(a)(3)(A)-(D) and 2(a)(5)(A)-(D),
respectively, with the provisions of Appendix 1 hereto;

 

(ii) The Stock Option Grants dated as of April 25, 2001 and as of October 22,
2003 are hereby amended by:

 

(a) amending and restating the language of the grant relating to exercise of
options following a termination of employment for reasons other than retirement,
death or total disability to provide that, in the event the Officer is
terminated without “cause” (as defined in an employment agreement between the
Company and the Officer in effect on the date of such termination), the words
“earlier of the Last Date to Exercise or three (3) months from the termination
date” are replaced with the words “earlier of the Last Date to Exercise or
twelve (12) months from the termination date”;

 

(b) amending and restating the Paragraph entitled “Change in Control” to read in
its entirety as follows:

 

“If there is a Change in Control (as defined in Appendix 1 hereto), your
unvested stock options become 100% vested. In addition, your vested options
shall remain exercisable through the period ending on the earlier of:

 

(A) the later of (I) the third anniversary of the Change in Control or (II) the
first anniversary of the date your employment with the Company terminates, or

 

(B) the expiration of the original term of the option”; and

 

(c) replacing the definition of Change in Control attached to such awards with
the provisions of Appendix 1 hereto.

 

(iii) The Stock Option Grants dated as of January 20, 1999 and the Stock Option
Grant dated as of January 7, 2000 are hereby amended by:

 

(a) amending and restating the language of the grant relating to exercise of
options following a termination of employment for reasons other than retirement,
death or total disability to provide that, in the event the Officer is
terminated without “cause” (as defined in an employment agreement between the
Company and the Officer in effect on the date of such termination), the words
“earlier of the Last Date to Exercise or three (3) months from the termination
date” are replaced with the words “earlier of the Last Date to Exercise or
twelve (12) months from the termination date”; and



--------------------------------------------------------------------------------

(b) adding to the grant the following language:

 

“Following a “change of control” of the Company (as defined in an employment
agreement between the Company and the Officer as from time to time in effect),
your vested options shall remain exercisable through the period ending on the
earlier of:

 

(A) the later of (I) the third anniversary of the Change in Control or (II) the
first anniversary of the date your employment with the Company terminates, or

 

(B) the expiration of the original term of the option.”

 

(iv) The Stock Restriction Agreement dated as of January 16, 2002 and the Stock
Option Grant dated as of April 25, 2001 are further amended by replacing
paragraph (a) of Exhibit A thereto with the provisions of Appendix 2 hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

PerkinElmer, Inc.

By:

 

/s/ Richard F. Walsh

--------------------------------------------------------------------------------

Name:

 

Richard F. Walsh

Title:

 

Senior Vice President, Human Resources

Gregory L. Summe

 

 

/s/ Gregory L. Summe

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Appendix 1

 

(A) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (x) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion,
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with clauses (x) and (y) of paragraph (C) of
this section;

 

(B) Such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who is a member of the Board on the date of the
execution of this Agreement, or (y) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board;

 

(C) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals or entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
indirectly through one or more other entities) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; and (y) no Person beneficially owns,
directly



--------------------------------------------------------------------------------

or indirectly, 20% or more of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

 

(D) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



--------------------------------------------------------------------------------

Appendix 2

 

(a) Earnings Per Share (EPS) shall mean post-tax earnings per common share on a
GAAP basis for the applicable fiscal year, base period or measurement period,
determined on a fully diluted basis as reported in the Company’s annual
consolidated financial statements, except that EPS shall be computed
disregarding option expense and LTIP expense, adjusted as hereinafter described.



--------------------------------------------------------------------------------

Exhibit 10.3(b)

 

AMENDMENT TO EQUITY AWARDS OF ROBERT F. FRIEL

 

June 23, 2004

 

PerkinElmer, Inc. (the “Company”) and Robert F. Friel (the “Officer”) hereby
agree to amend each of the following agreements entered into between the Company
and the Officer as set forth below:

 

(i) The Stock Restriction Agreements dated as of January 2, 2002 and January 16,
2002 are hereby amended by replacing the definition of Change of Control set
forth therein in Paragraphs 2(a)(3)(A)-(D) and 2(a)(5)(A)-(D), respectively,
with the provisions of Appendix 1 hereto;

 

(ii) The Stock Option Grants dated as of April 25, 2001 and as of October 22,
2003 are hereby amended by:

 

(a) amending and restating the Paragraph entitled “Change in Control” to read in
its entirety as follows:

 

“If there is a Change in Control (as defined in Appendix 1 hereto), your
unvested stock options become 100% vested. In addition, your vested options
shall remain exercisable through the period ending on the earlier of:

 

(A) the later of (I) the third anniversary of the Change in Control or (II) the
first anniversary of the date your employment with the Company terminates, or

 

(B) the expiration of the original term of the option.”

 

(b) replacing the definition of Change in Control attached to such awards with
the provisions of Appendix 1 hereto.

 

(iii) The Stock Restriction Agreement dated as of January 16, 2002 and the Stock
Option Grant dated as of April 25, 2001 are further amended by replacing
paragraph (a) of Exhibit A thereto with the provisions of Appendix 2 hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

PerkinElmer, Inc.

By:

 

/s/ Richard F. Walsh

--------------------------------------------------------------------------------

Name:

 

Richard F. Walsh

Title:

 

Senior Vice President, Human Resources

Robert F. Friel

 

 

/s/ Robert F. Friel

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Appendix 1

 

(A) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (x) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion,
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with clauses (x) and (y) of paragraph (C) of
this section;

 

(B) Such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who is a member of the Board on the date of the
execution of this Agreement, or (y) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board;

 

(C) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals or entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
indirectly through one or more other entities) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination, of the



--------------------------------------------------------------------------------

Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; and (y) no Person beneficially owns, directly or indirectly, 20%
or more of the combined voting power of the then-outstanding securities of such
corporation entitled to vote generally in the election of directors (except to
the extent that such ownership existed prior to the Business Combination); or

 

(D) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



--------------------------------------------------------------------------------

Appendix 2

 

(a) Earnings Per Share (EPS) shall mean post-tax earnings per common share on a
GAAP basis for the applicable fiscal year, base period or measurement period,
determined on a fully diluted basis as reported in the Company’s annual
consolidated financial statements, except that EPS shall be computed
disregarding option expense and LTIP expense, adjusted as hereinafter described.